UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. lS-CR-20703-SCOLA

UNITED STATES OF AMERICA,
vs.
EBONY NESBITT,

Defendant. /

 

ORDER ADOPTING REPORT AND RECOMMENDATION AND DENYING MOTION
_TO SUPPRESS

THIS CAUSE is before the Court on the Magistrate Judge’s Report and Recommendation
on Defendant’s Motion to Suppress [DE 34] in which the Magistrate Judge recommends denying
the Motion. Having reviewed the Report and Recommendation and the record de novo, and for
the reasons stated on the record on April 3, 2019, it is

ORDERED that:

(l) The above-mentioned Report and Recommendation [DE 34] is AFFIRMED and
ADOPTED, and incorporated by reference into this Court’s Order, with the following change: on
page 6, paragraph 2, the word “not” should be inserted into the second sentence as follows, “And
with respect to Ms. Nesbitt’s contention that the agents were in possession of her personnel files
during the interview as a way to coerce her cooperation, the agents testified that this was not the
case.”

(2) Defendant’ s Motion to Suppress [DE 21] is DENIED.

DONE and ORDERED 1n Miami, Florida, this % of April, 2019,

PATRI'CIA A sEITz `
UNITED sTATEs DISTRICT JUDGE

cc: Magistrate Judge Torres
All Counsel of Record

